DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 25 is objected to because of the following informalities: Claim 25 line 3 recites “a plurality of snap connectors is distributed.” It appears this should read “a plurality of snap connectors are distributed.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22, 23, 25, 26, 29, 30, 31, 35, 36, 37, 38, 39, 42, 43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 line 31 and claim 23 line 4 recite “the surface peripheral surface.” There is insufficient antecedent basis for this limitation in the claim. No “surface peripheral surface” was 
Claim 29 recites “the center axis.” There is insufficient antecedent basis for this limitation in the claims. No “center axis” was previously claimed. It appears this should be “the rotation axis,” or similar. Appropriate correction is required. 
Claim 30 recites “the protrusion plane.” There is insufficient antecedent basis for this limitation in the claims. No “protrusion plane” was previously claimed. Appropriate correction is required. 
Claim 31 is exceedingly confusing. It is unclear what “the protuberance” is intended to be when only a “plurality” was previously defined. Further, it is unclear what a “center axis” is or what is intended to be defined here. Appropriate correction is required. 
Claims 35 and 39 recite “an inner peripheral wall,” and “an outer peripheral wall,” however, it is unclear what the “outer peripheral wall” is intended to be. No “outer peripheral wall” is found in the drawings, and it appears only ball bearings are formed on the inner peripheral wall, not an outer wall. Further, “outer peripheral wall” is labeled 255, however, an item 255 is not found in the drawings. Appropriate correction is required. 
Claim 36 recites that the second module is “a building block assembly,” and recites “a first building block” and “a second building block,” however, the terms “a building block assembly,” “a first building block,” and “a second building block,” were already used in Claim 22 other items, making these terms confusing. Separate terms should be used here, such as “a second building block module,” “a third building block,” and “a fourth building block,” or similar. Appropriate correction is required. 
Claim 37 line 3 recites “a circular surface,” however, all of the surfaces of the first module have already been defined in the claims. Therefore, it is unclear if this is intended to be “the first end surface” or “the second end surface” of claim 25, or “the outer peripheral surface” (of the first peripheral wall) of claim 23. Appropriate correction is required.  
Claim 37 also recites “a peripheral wall,” but it is unclear if this is intended to reference something already recited or intended to be a new element. Appropriate correction / clarification is required. 

Allowable Subject Matter
Claims 24, 27-28, and 32-34 are allowed.

Response to Arguments
Applicant’s arguments, see Remarks, filed 09/15/2020, with respect to the previous rejections have been fully considered and are persuasive.  The previous rejections have been withdrawn. However, note the outstanding 112 and language issues for many of the claims above. Appropriate correction is required. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH B BALDORI whose telephone number is (571)270-7424.  The examiner can normally be reached on Monday - Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH B BALDORI/Primary Examiner, Art Unit 3711